


[visualant_logo.gif]

January 31, 2011




Dr. Tom Furness

Dr. Brian Schowengerdt

RatLab LLC

5607 40th Avenue NE

Seattle, WA 98105




Re:

Extension of the Letter of Intent and Amendment to License




Dear Tom and Brian:




Pursuant to Paragraph 11of the Letter of Intent between our companies executed
under date of October 1, 2010, the parties thereto do mutually agree to a 90 day
extension of the expiration date of the Letter of Intent from January 31, 2011
to May 1, 2011.  The parties shall endeavor to execute definitive agreements and
close the contemplated transaction during that time.




The Letter of Intent shall expire at that time unless extended or modified in
writing by the parties hereto.




If the transaction contemplated by the aforementioned Letter of Intent fails to
ultimately close, the time deadlines in the original license agreement executed
on October 23, 2008, between the parties shall be extended for one year.




If you accept and agree to this extension of the Letter of Intent, please sign
and date a copy of this letter and return it to the undersigned at 500 Union
Street, Suite 406, Seattle, WA 98101, facsimile number (206) 903 1352.  




Sincerely yours,




Visualant, Inc.




/s/ Ron Erickson

Ron Erickson

Its:  Chairman




AGREED AND ACCEPTED:




RatLab LLC







/s/ Tom Furness

By: Tom Furness

Manager

Date: January 11, 2011







/s/ Brian Schowengerdt

By: Brian Schowengerdt

Manager

Date: January 31, 2011




500 Union Street        Suite 406        Seattle, WA 98101

--------------------------------------------------------------------------------